DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7 and 20 in the reply filed on 07/18/2022 is acknowledged.  The traversal is on the ground(s) that the restriction of claims 1-20 is improper because Applicant asserts Groups I and II are not independent from each other, the previously mentioned groups are not distinct and Applicant also assert Groups I and II are not mutually exclusive.  This is not found persuasive because as discussed in the previous Office Action mailed on 05/16/2022, the two Groups, I and Ii are distinct and distinct and independent and mutually exclusive.  As explained in the restriction/election mailed on 05/16/2022, the groups present two different inventions, a process and an apparatus for practice, where the apparatus as claimed in claims 1-7 and 20 can be used to practice another and materially different process, such as the microfluidic device of the instant application can be used for drug discovery or a kind of drug application, thus, presenting the examiner with a serious search and/or examination burden if restriction of the claims were not required.  
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,632,076 B2-Achyuta et al. (hereafter Achyuta, has an effective filing date as of the date of the provisional application).
Claim 1: “A microfluidic device, comprising: a substrate; and at least one reservoir bonded to the substrate, the at least one reservoir defining one or more channels,”:  Achyuta disclose devices used for culturing neurons (Col. 1, lines 41-42); a microfluidic flow device (Col. 5, lines 17-18).  Further, Achyuta disclose a substrate (base, Col. 7, line 37).  Also, Achyuta disclose the neurons are cultured on a porous barrier, and on the other side of the barrier run one or more fluid-filled channels (Col. 1, lines 44-46).  
“wherein at least a portion of an inner surface of the one or more channels is coated with a substance that inhibits diffusion of one or more components.”:  Achyuta disclose the sides of the can be sealed with a silicone glue or epoxy to minimize oxygen diffusion (Col. 16, lines 47-48).

Claim 2: “wherein the substrate comprises polydimethylsiloxane (PDMS), polymethylmythacrylate (PMMA), one or more thermoplastics, or glass, and wherein the one or more components comprise oxygen.”:  Achyuta disclose the base is be made of a material that is strong enough to support the weight of the cell culture and is capable of being shaped to produce channels; appropriate materials for the base include polydimethylsiloxane (Col. 7, lines 37-40).  Further, Achyuta disclose the sides of the can be sealed with a silicone glue or epoxy to minimize oxygen diffusion (Col. 16, lines 47-48).

Claim 3: “wherein the substance comprises polymeric silicon dioxide.”:  Achyuta disclose the chamber walls of the device are made of a material suitable for cell culture (Col. 6, lines 50-51) and Achyuta disclose examples of appropriate cell culture materials include polymeric and/or non-polymeric materials (Col. 6, lines 54-55).

Claim 4: “further comprising an oxygen sensor.”:  Achyuta disclose the level of oxygen in the device can be measured using a glass insulated platinum needle (~30 um in diameter) connected to a Polarographic Amplifier (Col. 18, lines 8-10).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,632,076 B2-Achyuta et al. (hereafter Achyuta, has an effective filing date as of the date of the provisional application) as applied to the claims above, and further in view of Sinkala et al. (2010).
Regarding claim 5, Achyuta teaches the invention discussed above in claim 4.  Further, Achyuta teaches an oxygen sensor of the microfluidic device also discussed above.  However, Achyuta does not explicitly teach wherein the oxygen sensor comprises a platinum(II) octaethylporphyrin ketone (PtOEPK)-based sensor layer.
For claim 5, Sinkala et al. teaches oxygen-sensitive microwells which house cells for culture and detect oxygen in a format compatible with high resolution imaging (pg. 3292, left col., lines 17-19) and Sinkala et al. teaches a platinum(II) octaethylporphyrin ketone (PtOEPK) oxygen sensor (pg. 3291, right col., lines 12-13), which reads on the instant claim limitation of wherein the oxygen sensor comprises a platinum(II) octaethylporphyrin ketone (PtOEPK)-based sensor layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Achyuta to include herein the oxygen sensor comprises a platinum(II) octaethylporphyrin ketone (PtOEPK)-based sensor layer as taught by Sinkala et al., because Sinkala et al. teaches PtOEPK is a fluorophore that is quenched in the presence of oxygen reducing the intensity, is embedded in PS for immobilization (pg. 3292, left col., lines 19-21) and Sinkala et al. teach, a simple method to generate oxygen-sensitive microwells was developed through embossing platinum(II) octaethylporphyrin ketone (PtOEPK) thin films (pg. 3291, lines 3-5).

	Claim 6:  “further comprising a cell chamber connected to at least one of the one or more channels, wherein the oxygen sensor is located adjacent to the cell chamber.”:  Achyuta disclose and a first channel having an inlet and an outlet, separated from the chamber and cells by the porous barrier, wherein the cells comprise a first population that is proximal to the first channel and a second population that is distal from the first channel (Col. 1, lines 54-58).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 9,632,076 B2-Achyuta et al. (hereafter Achyuta, has an effective filing date as of the date of the provisional application), in view of Sinkala et al. (2010), and in further view of US 9,829,451 B2-Gray et al. (hereafter Gray, has an effective filing date as of the date of the provisional application).
Regarding claim 7, modified Achyuta teaches the invention discussed above in claim 6.  Further, modified Achyuta teaches a membrane (a microporous membrane between the chamber and the channel (Col. 2, lines 38-39) and an oxygen sensor discussed above.  However, modified Achyuta does not explicitly teach a thin PDMS membrane.
For claim 7,  Gray teaches an invention relating to sample manipulation and analysis using continuous microfluidic systems (Col. 1, lines 16-17) and Gray teaches a PDMS membrane (Co. 24, line 13), which reads on the instant claim limitation of a thin PDMS membrane.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Achyuta to further include a PDMS membrane as taught by Gray, because Gray teaches a layer of PDMS serves as an actuator diaphragm and as a barrier layer stopping the fluid from penetrating through the reservoir (Col. 24, lines 9-11) and Gray teaches the thickness of the PDMS membrane is important so that it can be pushed out as the hydrogel swells (Col. 24, lines 12-14).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 9,632,076 B2-Achyuta et al. (hereafter Achyuta, has an effective filing date as of the date of the provisional application) as applied to the claims above, and further in view of US 2006/0000709 A1-Bohm et al. (hereafter Bohm).
Regarding claim 20, Achyuta teaches devices used for culturing neurons (Col. 1, lines 41-42); a microfluidic flow device (Col. 5, lines 17-18), thus, allowing the cells to grow or be maintained in the microfluidic device.  Further, Achyuta teaches , the device is provided as a kit that a user can assemble. The kit may include (a) a chamber wall capable of delineating a cell culture chamber that contains tissue culture cells and medium (Col.16, lines 5-8) and Achyuta teaches one inlet may introduce oxygen rich media into a first area of the chamber, and the other inlet may introduce oxygen-poor media into a second area of the chamber (Col. 9, lines 25-28).  Also, Achyuta disclose the atmospheric control system is connected to a plurality of gas sources (Col. 5, lines 56-57) and a plurality of access ports and valves (Col. 5, lines 59-60).  Achyuta also teaches steps for using the device and seeding cells into the device.  However, Achyuta does not explicitly teach printed instructions for the device as specified in the instant application.
For claim 20, Bohm teaches methods for modulating the flow of a liquid (Para. [0004], line 1, and Bohm teaches a kit may include one or more microfluidic devices that include one or more flow modulation pathways (Para. [0091], lines 3-4) and printed instructions of a kit for using the device (Para. [0094], lines 1-3), which reads on the instant claim limitation of instructions for: introducing cells into the microfluidic device; providing a first cellular culture media composition comprising a first certain concentration of a first gas, a first active agent, or both; providing a second cellular culture media composition comprising a second certain concentration of a second gas, a second active agent, or both, wherein the second cellular culture media composition is different from the first cellular culture media composition; and allowing the cells to grow or be maintained in the microfluidic device.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Achyuta to include instructions for introducing cells into the microfluidic device; providing a first cellular culture media composition comprising a first certain concentration of a first gas, a first active agent, or both; providing a second cellular culture media composition comprising a second certain concentration of a second gas, a second active agent, or both, wherein the second cellular culture media composition is different from the first cellular culture media composition; and allowing the cells to grow or be maintained in the microfluidic device as taught by Bohm because Bohm teaches kits may also include written instructions for using a device having one or more flow modulation pathways. Instructions of a kit may be printed on a substrate, such as paper or plastic, etc. as such, the instructions may be present in the kits as a package insert, in the labeling of the container of the kit or components thereof (i.e., associated with the packaging or sub-packaging) etc (Para. [0094], lines 1-7).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270. The examiner can normally be reached Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799